Exhibit 10.43

 

VALUE ADDED RESELLER AGREEMENT

 

This Value Added Reseller Agreement (“Agreement”) is made effective as of this
19th day of June, 2003 (the “Effective Date”), by and between McKesson
Information Solutions LLC, a Delaware limited liability company, having a
principal place of business at 5995 Windward Parkway, Alpharetta, Georgia 30005
(“McKesson”), and Vital Images, Inc., a Minnesota corporation, having a
principal place of business at 3300 Fernbrook Lane N., Suite 200, Plymouth,
Minnesota 55447 (“Vital”).

 

RECITALS

 

A.                                   McKesson develops and licenses certain
products and desires to increase sales of such products.

 

B.                                     Vital owns, distributes and supports
certain software known and marketed as “Vitrea 2 3D workstation.”

 

C.                                     McKesson desires to acquire and Vital
desires to grant to McKesson a license to use, market, sublicense, and
distribute the Vital software together with McKesson software (the “Integrated
Software) and services to McKesson’s customers and prospective customers for use
in the management of medical images (the “Target Market”) under the terms and
conditions of this Agreement.

 

NOW, THEREFORE, the parties agree as follows:

 

 

1.                                      DEFINITIONS

 

Except as otherwise stated herein, capitalized terms used in this Agreement will
have the meanings set forth in Exhibit A hereto.

 

 

2.                                      SOFTWARE LICENSE

 

2.1                                 Software License Grant.  Subject to the
terms and conditions of this Agreement, Vital hereby grants to McKesson a
nonexclusive, nontransferable (except as provided in Sub-Section 7.10.3 -
Assignment), license;

 

2.1.1                        Right to Use Vital Software.  to use the Vital
Software (including all Generally Available future releases, bug fixes,
enhancements, Documentation, the Interfaces and, all marketing / product
information and materials used in the sales process including any standard
boilerplate RFP responses) on any computer system operated by McKesson, for the
purposes of interfacing and/or integrating the Vital Software with McKesson
Software, testing, quality assurance, providing end user customer support,
training of internal employees and Customers, and performing sales
demonstrations to Customers;

 

2.1.2                        Right to Use Documentation.  to use and
Incorporated all or any portion of the Documentation into documentation created
by McKesson, provided that McKesson identifies such Documentation, or portions
thereof as being proprietary to Vital, where applicable; and McKesson’s use of
such Documentation or portions thereof shall not be in any manner likely to
mislead or confuse Customers or contain any material inaccuracies;

 

2.1.3                        Right to Sublicense.  to market, sublicense, and
distribute the Vital Software (including all Generally Available future
releases, bug fixes, enhancements, Interfaces Documentation, and all marketing /
product information and other materials used in the sales process) in the
Territory to the Target Market, provided McKesson first obtains a written
Sublicense Agreement (the license term of which may be perpetual) with the
Customer.  The right to market, sublicense, and distribute the Vital Software to
Customers includes the right to offer the Vital Software to McKesson Customers
only as integrated with McKesson Software.  All Sublicense Agreements shall
include language substantially similar to the terms set forth in Section 2.2.

 

1

--------------------------------------------------------------------------------


 

2.1.4                        Right to Copy.  to copy the Vital Software only as
reasonably necessary to exercise the license rights granted in Sub-Sections
2.1.1–2.1.3 above, including making a reasonable number of copies for testing,
backup and archival purposes.

 

2.2.                              License Restrictions.  The following License
Restrictions apply to the license granted to McKesson pursuant to this
Agreement, and McKesson acknowledges and agrees that each Sublicense granted to
McKesson Customers pursuant to a Sublicense Agreement shall include language
substantially similar to the license restrictions below and such other
protections for McKesson’s intellectual property as would be customary to
include in license agreements for similar software.

 

2.2.1                        Copying and Modification.  McKesson will not modify
or copy the Vital Software, in whole or in part, except as expressly authorized
in this Agreement; and will not grant such rights to a Customer under a
Sublicense Agreement.  McKesson shall not remove or alter any trademark,
copyright notice or other proprietary notice incorporated in, marked on or
affixed to any Vital Software or Documentation by Vital or its licensors, and
shall duplicate each such trademark or notice on each copy of such Vital
Software or Documentation; and McKesson will not grant any rights to remove any
such notices or trademarks to a Customer under a Sublicense Agreement.  McKesson
shall reference Vital’s copyrights in strategic locations in the Integrated
version of the McKesson software, such as the “About” box  and any other
locations as mutually agreed to by the parties, for the purpose of protecting
Vital’s copyrights and other proprietary rights in the Vital Software.

 

2.3.2                        Reverse Engineering.  McKesson acknowledges and
agrees that the Vital Software contains trade secrets of Vital and its
licensors, and, in order to protect such trade secrets and other interests that
Vital and its licensors may have in the Vital Software, as permitted by
applicable law, McKesson shall not disassemble, decompile or reverse engineer
the Vital Software nor permit any third party to do so including any Customer
pursuant to a Sublicense Agreement.

 

2.3.3                        Facility Use Limitation.  McKesson acknowledges and
agrees that it will not grant to Customers the right to use the Vital Software
at any facility other than at a McKesson Customer Facility as defined and agreed
to in each Sublicense Agreement, Section 1, except that McKesson may grant to
Customer the right to use the Vital Software on a temporary basis at an
alternate location if a Customer is unable to use the Vital Software at such
Facility or facility of Service Provider due to equipment malfunction or any
cause beyond Customer’s or its Service Provider’s reasonable control.

 

2.3.4                        Disposition Limitation.  McKesson acknowledges and
agrees that it will not transfer, rent, loan, lease, sublicense or otherwise
distribute the Vital Software  to any third party, except as otherwise expressly
granted herein; and McKesson will not grant such rights to any Customer in a
Sublicense Agreement.

 

2.3.5                        Services Limitation.  McKesson acknowledges that it
will not grant the right to Customers in any Sublicense Agreement to use the
Vital Software in any manner to provide service bureau, timesharing or other
computer services to third parties.

 

2.4                                 Limited Rights.  McKesson acknowledges that
its rights in the Vital Software will be limited to those expressly granted in
this Section 2 and McKesson shall similarly limit any rights granted to a
Customer pursuant to a Sublicense Agreement.  Vital reserves all Intellectual
Property Rights and any other rights and licenses in and to the Vital Software
not expressly granted to McKesson hereunder.

 

2.5                                 Software Testing by McKesson.  McKesson will
have the right to test any Vital Software delivered by Vital hereunder
(including the initial and subsequent New and Major New Releases) to ensure that
when properly installed in accordance with McKesson’s written installation
instructions, configured and implemented on a system that meets the minimum
recommended system requirements set forth in the applicable Vital Documentation,
it performs in all material respects in accordance with the applicable
Documentation prior to offering such Vital Software for licensing to McKesson
Customers.  The initial testing of the Vital Software may be performed by
McKesson with assistance from Vital during pilots at Customer Facilities as the
parties may agree (the “Pilots”).  In the event that McKesson identifies any
problems with the Vital Software during the Pilots and any subsequent testing,
McKesson shall provide Vital with a reasonably detailed written report that
identifies any Defect.  In such event, Vital will use commercially reasonable
efforts to correct such Defect or “bugs” to the extent necessary in order for
the Vital Software to perform in all material respects in accordance with the
applicable Documentation.

 

2

--------------------------------------------------------------------------------


 

2.6                                 Vital Software Warranties.

 

2.6.1                        Performance.  Provided that the Vital Software has
been properly installed in accordance with Vital’s written installation
instructions, configured and implemented on a system that meets the minimum
recommended system requirements set forth in the Documentation, Vital warrants
that the Vital Software, and all subsequent modifications, Corrections,
enhancements, and New Releases (including Major New Releases) of Vital Software,
will perform in all material respects in accordance with the functional
specifications set forth in the Documentation.

 

2.6.2                        Compliance.  The Vital Software will meet and
comply with all applicable, Federal, state and local laws, statutes, and
regulations.

 

2.6.3                        Obstructions.  Vital warrants that the Vital
Software, as delivered to McKesson (or a McKesson Customer if sent directly from
Vital to such Customer), does not contain any virus, worm, trap door, back door
or other device that would interfere with or disrupt the use of the Vital
Software in accordance with the Documentation, or that would corrupt or erase
any data.

 

2.7                                 Comprehensive Support; Correction of
Defects.

 

2.7.1                        Obligations to Provide Comprehensive Support. 
Except as otherwise provided in Sub-Section 2.7.2 below, Vital shall provide to
McKesson reasonable Software Support and Maintenance Services as defined in
Exhibit F commencing on the Effective Date of this Agreement and, subject to
Section 2.7.2. continuing  thereafter for the Term of this Agreement. 
Regardless of whether such services are performed during the Initial Term, any
Renewal Term or thereafter, Vital will be compensated for rendering Software
Support and Maintenance Services in accordance with Sub-Section 6.2 and Exhibit
C hereto.

 

2.7.2                        Correction of Defects; Comprehensive Support
Period.  Vital agrees to provide Comprehensive Support for each New Release
including Correction of Defects for a period of six (6) months following the
General Availability of a Major New Release (“Comprehensive Support Period”). 
Notwithstanding anything herein to the contrary, after the Comprehensive Support
Period, Vital will be no longer obligated to provide Corrections for Defects
prioritized as High, Medium or Low but will provide Corrections for Critical
Defects and all other support obligations of Comprehensive Support. 
Notwithstanding the above, Vital shall be obligated to support only the
then-current Release of the Vital Software and the immediately prior Release.

 

2.7.3                        Vital’s Inability or Unwillingness to Correct
Defects.  Upon notification in writing to Vital’s Hotline manager of a Defect,
Vital shall evaluate the feasibility of providing a Correction within the
pre-approved time frames depending on the priority level of such Defect
(Critical, High, Medium, or Low) as defined in Exhibit A hereto.  Vital shall
then commence to use the appropriate level of effort to provide such Correction
within the corresponding time frame as defined in Exhibit A.  If Vital, in its
sole discretion, determines that it is unwilling or unable to provide such
Correction within the required timeframe; or if Vital commences to provide a
Correction to such Defect, but McKesson, in its sole discretion, does not
believe that such Correction can be, or has been, provided within a commercially
reasonable time frame, then, McKesson shall notify Vital in writing.

 

2.8                                 Trademark Rights.

 

2.8.1                        Vital Trademarks.  Vital grants McKesson, a
non-exclusive, non-transferable (except as set forth in Sub-Section 7.10.3)
limited right to use and display Vital’s trademarks, to advertise and promote
the Vital Software.  McKesson shall use such trademarks in accordance with the
guidelines established by Vital (as amended from time to time), a current copy
of which is attached to this agreement as Exhibit H.  McKesson shall not receive
any ownership in or to Vital’s trademarks as a result of such use.  McKesson
shall not use any of Vital’s trademarks, service marks, logos, or slogans in any
manner likely to confuse, mislead, or deceive the public, or to be adverse to
the best interests of Vital.

 

2.9                                 Source Code Rights.

 

2.9.1                        Escrow.  Vital agrees that it will deposit with its
escrow agent the Source Code for the Vital Software and all future enhancements,
bug fixes, corrections, New Releases and Major New Releases made Generally
Available during the Term and that the same will be considered Deposit Materials
under Vital’s current

 

3

--------------------------------------------------------------------------------


 

escrow agreement for purposes of this Agreement.  Such deposits shall be made
within sixty (60) days of the date such Deposit Material is made Generally
Available.  Within thirty (30) days following the execution of this Agreement,
Vital shall enroll McKesson as a beneficiary of the escrow agreement.  McKesson
shall be responsible for all costs incurred in connection with the naming of
McKesson as a beneficiary under the escrow agreement.

 

2.9.2                        Release of Deposit Materials from Escrow Account. 
In the event that a “Release Condition” has occurred pursuant to the escrow
agreement, McKesson shall file for release of the Deposit Materials from the
escrow agent pursuant to the procedures set forth in the escrow agreement.

 

2.9.3                        License to Deposit Materials.  If McKesson obtains
the Deposit Materials in accordance with the escrow agreement then, subject to
the terms and conditions of this Agreement, Vital hereby grants McKesson a
nonexclusive, nontransferable (except as provided in Sub-Section 7.10.3 of this
Agreement), perpetual license to use and modify the Source Code and
Documentation for the sole purpose of correcting errors and bugs in the Vital
Software in order for McKesson to continue to provide Software Maintenance
Services to Customers under Sublicense Agreements and for no other purpose;
provided that this license to the Source Code shall not limit the license
granted to McKesson pursuant to Section 2.1 hereof.  Any such rights to correct
errors and bugs will be limited to such individuals in McKesson’s organization
to whom access is necessary to accomplish said permitted use of the Source Code,
Documentation, and any other materials that comprise the Deposit Materials
pursuant to this Sub-Section, and McKesson shall keep the Source Code and
Documentation no less secure as the source code and documentation for McKesson’s
Software.  In the event that McKesson makes any modifications to the Source Code
in-accordance with its rights under this Agreement, Vital shall not be required
to incorporate any such changes to the Generally Available Vital Software.

 

2.9.4                        Confidential Treatment.  Vital shall retain all
right, title and interest in and to the Deposit Materials, and accordingly
McKesson will treat the Deposit Materials as Vital’s Confidential Information
under Sub-Section 7.3.  McKesson shall maintain a log of the individuals who
have access to the Deposit Materials and where the Deposit Materials are
located.  Upon reasonable advance written notice to McKesson, McKesson shall
provide Vital with access to such log.

 

2.10                           Phased Integration.  McKesson and Vital agree to
follow a phased integration plan, as outlined in Exhibit G, in the development
of the Integrated Software.

 

3.                                      MARKETING ACTIVITIES.

 

3.1                                 Marketing Activities.

 

3.1.1                        Press Releases.  Subject to each party’s prior
written approval, either party may issue a press release from time to time to
publicize other significant events regarding joint business developments.

 

3.1.2                        Marketing Collateral.  Vital shall provide McKesson
with a single electronic copy of any marketing and promotional materials that
Vital uses in its own efforts to market the Vital Software outside the Target
Market so that McKesson may modify these materials for the purpose of marketing
its version of the Integrated Software in the Target Market.  Additionally, the
parties will work together based on mutual agreement to develop articles or
material regarding the Vital Software for McKesson marketing publications, and
any other marketing publications released by McKesson from time to time during
the term of this Agreement.  At McKesson’s sole discretion, McKesson shall
include references to the Vital Software in presentations, and shall be
responsible for the design and development of marketing collateral for the Vital
Software when such software is integrated with McKesson Software.

 

3.1.3                        RFP Responses.  Vital shall provide assistance, as
reasonably necessary and agreed upon, to support McKesson’s efforts to formulate
“stock” responses to requests for proposals (“RFP’s”) from McKesson Customers in
which such responses shall recommend the Vital Software as a McKesson
recommended solution, or a component thereof.  Such cooperation to include,
without limitation, providing McKesson with Vital’s standard RFP responses, and
providing any other reasonable assistance as needed to ensure the accuracy of
McKesson’s responses to questions regarding Vital Software, the development and
maintenance of standard information to use in RFP responses, and clarifications
of such responses.

 

4

--------------------------------------------------------------------------------


 

3.1.4                        Representatives.  Each party shall assign a
representative who shall serve as that party’s point-of-contact or facilitator
between the parties on all matters arising under this Agreement.  The
representatives shall meet on a mutually agreed upon basis to review and
coordinate all activities under this Agreement, including development, support,
marketing, and sales, and to amicably resolve any disputes which may arise under
this Agreement.

 

3.1.5                        Trade Show Attendance.  Vital shall participate
with McKesson as mutually agreed at vendor fairs and healthcare informatics
industry trade shows, seminars and selected user group events.

 

 

4.                                      MCKESSON RESPONSIBILITIES.

 

4.1                                 Marketing.  McKesson shall use commercially
reasonable efforts to activety market the Vital Software.

 

4.2                                 Installation, Training, and Software
Maintenance Services.  Unless otherwise agreed to by the parties, the intent is
for McKesson to provide services directly to Customers for Installation of the
Integrated Software at the Customer’s site, training of Customer personnel, and
Software Maintenance Services.  McKesson has the option of requesting
installation support from Vital for any of the customer installations, provided
that McKesson gives reasonable advance notice to Vital of its intention to use
Vital support for an installation.  Vital shall provide such support on a best
effort basis under rates specified in Exhibit C.

 

4.3                                 Deployment of New Releases.  McKesson shall
use reasonable efforts to evaluate New Releases of the Vital Software for the
purpose of integrating, sublicensing and distributing such New Releases to
McKesson Customers that have purchased Software Maintenance Services from
McKesson for the Integrated Software, or to future Customers.  While it is the
parties’ desire that McKesson certify such New Releases as ready for resale
and/or distribution to McKesson Customers, they acknowledge that the integration
of McKesson Software with Vital Software (and not sublicensed as a stand-alone
product), is a complex process and that such changes may require substantial
development efforts on behalf of McKesson, third parties and McKesson Customers,
and that whether the New Releases are incorporated into or integrated with any
McKesson Software and offered for resale / sublicense to McKesson Customers is
in the sole discretion of McKesson.

 

4.4                                 Enforcement of Sublicense Agreements. 
Pursuant to Sub-Section 2.1.3, McKesson shall obtain a written Sublicense
Agreement (the license term of which may be perpetual) with the Customer prior
to distribution of the Vital Software to any Customer.  The Sublicense Agreement
shall be as protective of Vital’s rights and intellectual property as McKesson’s
rights and intellectual property.  In the event McKesson becomes aware of a
breach of a Sublicense Agreement by a McKesson Customer which affects Vital’s
rights, It shall use commercially reasonable efforts to enforce the terms of the
Sublicense Agreement, using no less efforts that Vital would use to protect its
own rights under similar circumstances.

 

4.5                                 Reporting.  McKesson shall furnish Vital
with the following reports.

 

4.5.1                        Royalty Reports.  McKesson shall provide Vital with
quarterly reports setting forth (i) the names and addresses of Customers to whom
the Vital Software has been sublicensed and shipped in the prior calendar
quarter, (ii) the McKesson list price for the Vital Software, (iii) the license
fee actually charged to each Customer by McKesson (or its Affiliates or
Distributors) pursuant to a Sublicense Agreement, and (iv) any other pertinent
information agreed to by the parties for the purpose of documenting the basis
for payment of Royalties and Fees for Software Maintenance Services by McKesson
to Vital as set forth in Section 6 of this Agreement, and Exhibit C attached
hereto and incorporated herein by reference (“Royalty Reports”).  Such Royalty
Reports shall be supplied to Vital within thirty (30) days following the last
day of the calendar quarter for such calendar quarter (e.g. the report for the
calendar quarter beginning January 1 and ending March 31 shall be due on or
before April 30).

 

4.5.2                        Estimate of Total Revenue from Customers.  Within
ten (10) business days following the end of each calendar quarter, McKesson
shall provide Vital with an estimate of the total revenue generated by sales to
Customers for such prior calendar quarter of the Vital Software.

 

5

--------------------------------------------------------------------------------


 

4.5.3                        Reporting of Problems with Vital Software. 
McKesson shall promptly inform Vital of any problems with the Vital Software
that have come to its attention, and shall assist Vital in remedying any such
problems as required to ensure Customer satisfaction.

 

4.5.4                        Cost of 3rd Party Software Licenses.  Vital
Software license fee does not include any 3rd party software licenses.  If
McKesson does not license such 3rd party software from other sources, then such
3rd party software licenses required by the Vital Software, that is utilized by
McKesson, will be acquired through Vital.  The same discount specified in
Exhibit C for Vital Software will be applied to the markup of such 3rd party
software licenses.

 

 

5.                                      VITAL RESPONSIBILITIES.

 

During the term of this Agreement, Vital shall provide the following support and
resources to McKesson:

 

5.1                                 Delivery of Vital Software.  Vital shall
deliver to McKesson the Vital Software both for its internal use solely in
connection with the obligations of McKesson set forth in Section 2.1, and for
marketing, sublicensing, and distribution of such Vital Software to Customers. 
The specific procedures for the initial delivery of the Vital Software, delivery
of subsequent New Releases, upgrades, Enhancements and Documentation, and the
delivery of the Vital Software to Customers are set forth in Exhibit D attached
hereto and incorporated herein by reference.

 

5.2                                 Marketing.  Vital shall provide McKesson
with all such assistance in marketing of the Vital Software as set forth in
Section 3 of this Agreement.

 

5.3                                 Assistance to McKesson.  Following execution
of this Agreement, Vital shall provide McKesson with the training, integration
work, testing and Pilot of the Vital Software, and all other related activities
as may be mutually agreed upon by the parties.

 

5.4                                 Documentation.  Vital will supply McKesson,
at no charge, with an electronic copy of the Documentation for the Vital
Software to be used and distributed by McKesson Customers, and McKesson may
reproduce such Documentation at no additional charge as necessary to provide
such Documentation to Customers.

 

5.5                                 Technical Support and Software Maintenance
Services.  Vital shall provide McKesson with Technical Support and Software
Maintenance Services as defined in Exhibit F attached hereto and incorporated
herein by reference, and as more fully set forth in Sub-Section 2.7.

 

5.6                                 Pre-releases.  Upon McKesson’s reasonable
request, Vital shall provide newly developed or beta versions (“Pre-releases”)
of Vital Software for review, evaluation, training and planning purposes.  Vital
shall make Pre-releases available to McKesson as soon as possible, and in no
event later than when Vital makes the same available to other value-added
resellers of the Vital Software.  Notwithstanding anything herein to the
contrary, the license granted to McKesson with respect to any Pre-release shall
be a limited non-exclusive, non-transferable right and license to use the object
code version of the Pre-release for McKesson’s internal purposes solely in
connection with evaluating the Pre-release.  In no event will McKesson seek to
obtain source code relating to the Pre-release or attempt to copy, alter,
modify, reverse engineer, disassemble or decompile any Pre-release.  All
information concerning the Pre-release including, without limitation, its
functionality and any errors, defects or malfunctions, shall be considered
Confidential Information of Vital.  In the event of any such revocation or
termination, McKesson shall promptly return to Vital all copies of the
Pre-release in its possession or control.  Once a Pre-release becomes Generally
Available Vital Software, the license granted pursuant to this Sub-Section no
longer applies.  ANY PRE-RELEASE SOFTWARE IS PROVIDED TO MCKESSON “AS IS” AND
VITAL MAKES NO WARRANTIES AND SPECIFICALLY DISCLAIMS ALL IMPLIED WARRANTIES
REGARDING THE PRE-RELEASE SOFTWARE.

 

5.7                                 Participation in Development.  McKesson and
Vital Product management groups shall meet on a agreed-upon basis for the
purposes of gathering input for the future direction and ongoing development of
Vital Software and to product rollout schedules, release schedules, and
contemplated new releases and enhancements.

 

6

--------------------------------------------------------------------------------


 

6.                                      FEES; PAYMENT TERMS.

 

6.1                                 Royalties to Vital for Sales of Vital
Software to Customers.  McKesson shall pay to Vital royalties for the sublicense
of each copy of Vital Software sublicensed to a Customer pursuant to a
Sublicense Agreement (the “Royalties”).  The Royalties, and associated payment
terms, are more specifically defined in Exhibit C attached hereto and
incorporated herein by reference.

 

6.2                                 Fees for Software Maintenance Services. 
McKesson shall pay to Vital a fee for Software Maintenance Services for each
copy of the Vital Software sublicensed to a Customer pursuant to a Sublicense
Agreement (“Fees for Maintenance Services”).  The Fees for Maintenance Services,
and associated payment terms, are more specifically defined in Exhibit C
attached hereto and incorporated herein by reference.

 

6.3                                 Customer Fees.  McKesson shall determine the
fees to be charged to McKesson Customers for the Vital Software, including fees
for the software license, implementation, maintenance and support services,
training, and any other fees for services mutually agreed upon by McKesson and
Customer(s) in a Sublicense Agreement.  McKesson agrees that when Vital Software
is licensed to a Customer simultaneously with McKesson’s software as set forth
on a Sublicense Agreement; then, McKesson shall not discount the Vital Software
any more than the discount offered to a Customer for the McKesson software
licensed to Customer under the same agreement.  McKesson shall notify Vital of
its intended list price of Vital Software and any price change thereafter.

 

7.                                       GENERAL TERMS

 

7.1                                 Payment.

 

7.1.1                        Payment Terms.  The payment terms for the Royalties
and Fees for Maintenance Services payable to Vital are set forth in Exhibit C
attached hereto and incorporated herein by reference.

 

7.1.2                        Taxes.  All amounts payable under this Agreement
are exclusive of all sales, use, value-added, withholding, and other taxes and
duties.  McKesson will promptly pay all taxes and duties assessed in connection
with any such amounts except for taxes payable on Vital’s net income.

 

7.1.3                        Audit Rights.  During the term of this Agreement
and for a period of three (3) years following any termination or expiration of
this Agreement, the parties shall each keep complete and accurate records of
transactions involving the Vital Software and use of such Vital Software by
Customers, and provision of services, including development of all deliverables
pursuant to this Agreement, by each party.  During such time, McKesson shall
permit an independent third party auditor appointed by Vital and reasonably
acceptable to McKesson to examine and audit such specific records during
reasonable business hours upon fifteen (15) days prior written notice with
respect to the audited party’s compliance with the terms of this Agreement.  If
such an audit uncovers a deficiency in payment to the auditing party of greater
than five percent (5%) in reporting or payments for the audited period, the
audited party shall bear the actual and direct audit expenses and immediately
pay such deficient amount; otherwise the auditing party shall bear the costs of
such audit.  Such audit rights and obligations set forth in this
Sub-Section 7.1.3 extend to such Affiliate(s) or Distributor(s) that has
sublicensed the Vital Software to a Customer pursuant to the terms of this
Agreement.

 

7.2                                 Proprietary Rights.  Except for license
rights expressly granted by Vital under this Agreement, each party will retain
all rights, title and interests in and to its Intellectual Property Rights.

 

7.3                                 Confidentiality.

 

7.3.1                        Obligations of the Parties.  McKesson and Vital
acknowledge that in the course of testing, installing, utilizing and maintaining
the Vital Software, each party will become familiar with certain non-public
proprietary or trade secret information of the other party concerning the
other’s business affairs and financial data (including the terms and conditions
of this Agreement), property, methods of operation, processing system or other
information (collectively, “Confidential Information”).  Each party may use and
disclose Confidential Information (a) only as permitted under this Agreement (b)
only to the extent required to fulfill that party’s obligation under this
Agreement (c) only to the extent required for the proper management and
administration of each respective party and (d) only in accordance with
applicable law.  McKesson and Vital hereby agree to maintain

 

7

--------------------------------------------------------------------------------


 

Confidential information in its possession using at least the degree of care and
security as each use to maintain the confidentiality of its own Confidential
Information, but in no event shall the parties use less than commercially
reasonable efforts to protect such Confidential Information.  Upon becoming
aware of any use or disclosure of Confidential Information not provided in this
Agreement, a party shall promptly report such use or disclosure to the other
party and a party will promptly notify the other party of the Institution of any
proceedings to obtain such Confidential Information.  The provisions of this
Sub-Section 7.3 shall survive termination or expiration of this Agreement.

 

7.3.2                        Remedies.  A breach of the provisions of this
Sub-Section shall be considered a material breach of this Agreement.  McKesson
and Vital acknowledge that their disclosure of any of the other party’s
Confidential information not in accordance with this Agreement without the
other’s prior written consent may give rise to continuing irreparable injury to
the non-disclosing party, that, therefore will be inadequately compensable in
damages at law.  Accordingly, the non-disclosing party shall be entitled to seek
injunctive relief against the breach or threatened breach by the disclosing
party of any of the foregoing undertakings, in addition to any other legal
remedies which may be available, and the disclosing party hereby consents to the
obtaining of such injunctive relief.

 

7.3.3                        Exceptions.  Information shall not be considered
Confidential Information under this Section that: (i) is publicly known prior to
or after disclosure hereunder other than through acts or omissions attributable
to the recipient or its employees or representatives in violation hereof; (ii)
as demonstrated by prior written records, is already known to the recipient at
the time of disclosure hereunder; (iii) is disclosed in good faith to the
recipient by a third party having a lawful right to do so; or (iv) is the
subject of written consent of the party which supplied such information
authorizing disclosure.

 

7.4                                 General Warranties and Disclaimers.

 

7.4.1                        Corporate Authority.  Each party warrants that it
is a duly organized and validly existing corporation and has complete and
unrestricted corporate power and authority to enter into this Agreement.

 

7.4.2                        Disclaimer.  THE WARRANTIES EXPRESSLY PROVIDED IN
THIS AGREEMENT ARE IN LIEU OF ALL OTHER WARRANTIES, EXPRESS AND IMPLIED,
INCLUDING BUT NOT LIMITED TO, ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, WHICH WARRANTIES ARE HEREBY SPECIFICALLY DISCLAIMED.

 

7.5                                 Intellectual Property Infringement.

 

7.5.1                                                Infringement Indemnity by
Vital.  Vital will defend or settle at Vital’s own expense, any action or other
proceeding brought against McKesson or a McKesson Customer to the extent that it
is based on a claim that the use of the Vital Software delivered under this
Agreement infringes any copyright or that the Vital Software incorporates any
misappropriated trade secrets.

 

7.5.1.1                                       Conditions.  Vital will have no
obligation under this Sub-Section 7.5 as to any action, proceeding, or claim
unless: (i) Vital is notified of the action, proceeding, or claim promptly and
in any event within ten (10) business days (excluding national holidays); (ii)
Vital has sole control of the defense and settlement of the action, proceeding,
or claim; and (iii) McKesson provides Vital with reasonable assistance, at
Vital’s expense (excluding McKesson’s personnel expense) in connection with the
defense and settlement of the action, proceeding, or claim.

 

7.5.1.2                                       Exclusions.  Vital will have no
obligations under this Sub-Section 7.5 with respect to infringement or
misappropriation claims arising from: (i) modifications to Vital Software that
were not performed by Vital or authorized by Vital in writing; or (ii) the use
or integration of the Vital Software delivered under this Agreement in
combination with products, software or other technologies not provided by Vital,
if the claim would not have arisen but for the particular combination.

 

7.5.1.3                                       Injunctions.  If McKesson’s and/or
any Customers’ use of the Vital Software is, or in McKesson’s opinion is likely
to be, enjoined due to a claim of infringement or misappropriation as specified
in Section 7.5.1, then Vital may, at its sole option and expense: (i) obtain for
McKesson and McKesson Customers the right to continue using such Vital Software
under this Agreement and any Sublicense Agreement; (ii) replace or modify such
Vital Software to avoid such a claim, provided that the replaced or modified
Vital Software is substantially

 

8

--------------------------------------------------------------------------------


equivalent in function to the affected Vital Software; or (iii) if options (i)
and (ii) above are not practical in McKesson’s reasonable opinion, then Vital
may take possession of the affected Vital Software and terminate McKesson’s
rights and McKesson’s obligations under this Agreement in respect of such Vital
Software, and upon any such termination Vital will refund to McKesson a portion
of the Royalties paid for that Vital Software based upon five (5) year
straight-line depreciation, with depreciation deemed to have commenced on the
corresponding date of delivery to McKesson and/or the specific Customer(s).

 

7.5.1.4                                       Exclusive Remedy.  THE FOREGOING
ARE VITAL’S SOLE AND EXCLUSIVE OBLIGATIONS, AND MCKESSON’S SOLE AND EXCLUSIVE
REMEDIES, WITH RESPECT TO INFRINGEMENT OR MISAPPROPRIATION OF INTELLECTUAL
PROPERTY RIGHTS.

 

7.5.2                                                Infringement Indemnity by
McKesson.  McKesson will defend or settle at McKesson’s own expense, any action
or other proceeding brought against Vital to the extent that it is based on a
claim that the use or integration of the McKesson Software with the Vital
Software and use of the Integrated Software infringes any copyright or that the
Integrated Software incorporates any misappropriated trade secrets.

 

7.5.2.1                                       Conditions.  McKesson will have no
obligation under this Sub-Section 7.5 as to any action, proceeding, or claim
unless: (i) McKesson is notified of the action, proceeding, or claim promptly
and in any event within ten (10) business days (excluding national holidays);
(ii)McKesson has sole control of the defense and settlement of the action,
proceeding, or claim; and (iii) Vital provides McKesson with reasonable
assistance, at McKesson’s expense (excluding Vital’s personnel expense) in
connection with the defense and settlement of the action, proceeding, or claim.

 

7.5.2.2                                       Exclusions.  McKesson will have no
obligations under this Sub-Section 7.5 with respect to infringement or
misappropriation claims arising from: (i) modifications to McKesson Software
that were not performed by McKesson or authorized by McKesson in writing; or
(ii) the use or integration of the McKesson Software delivered under this
Agreement in combination with products, software or other technologies not
provided by McKesson, if the claim would not have arisen but for the particular
combination.

 

7.5.2.3                                       Exclusive Remedy.  THE FOREGOING
ARE MCKESSON’S SOLE AND EXCLUSIVE OBLIGATIONS, AND VITAL’S SOLE AND EXCLUSIVE
REMEDIES, WITH RESPECT TO INFRINGEMENT OR MISAPPROPRIATION OF INTELLECTUAL
PROPERTY RIGHTS.

 

7.6                                 Limitations of Liability.

 

7.6.1                        Total Damages.  EXCEPT FOR ANY LIABILITY UNDER
SUB-SECTION 7.5 (INTELLECTUAL PROPERTY INFRINGEMENT) AND SUB-SECTION 7.3
(CONFIDENTIALITY), VITAL’S TOTAL LIABILITY UNDER THIS AGREEMENT WITH RESPECT TO
THE VITAL SOFTWARE OR ANY SERVICES DELIVERED WILL BE LIMITED TO THE TOTAL
ROYALTIES, FEES FOR MAINTENANCE SERVICES, AND ANY OTHER FEES PAID BY MCKESSON TO
VITAL UNDER THIS AGREEMENT.

 

7.6.2                        Exclusion of Damages.  EXCEPT FOR ANY LIABILITY
UNDER SUB-SECTION 7.5 (INTELLECTUAL PROPERTY INFRINGEMENT) AND SUB-SECTION 7.3
(CONFIDENTIALITY), IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER UNDER,
IN CONNECTION WITH, OR RELATED TO THIS AGREEMENT FOR ANY SPECIAL, INCIDENTAL,
PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES, WHETHER BASED ON BREACH
OF CONTRACT, WARRANTY, TORT, PRODUCT LIABILITY, OR OTHERWISE, AND WHETHER OR NOT
THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE.

 

7.6.3                        Material Consideration.  THE PARTIES ACKNOWLEDGE
AND AGREE THAT THE FOREGOING LIMITATIONS OF LIABILITY ARE A CONDITION AND
MATERIAL CONSIDERATION FOR THEIR ENTRY INTO THIS AGREEMENT.

 

7.6.4                        Limitation of McKesson’s Obligations.  McKesson
reserves the right to withhold service or otherwise cease performance of its
development, marketing, maintenance and support obligations hereunder with
respect to any McKesson Customer which is found by McKesson to be in default or
breach of any agreement with McKesson with respect to the Vital Software.  Upon
such cessation of services, McKesson shall be relieved of

 

9

--------------------------------------------------------------------------------


 

its performance obligations contained in this Agreement with respect to such
McKesson Customer, and shall not be found to be in breach of this Agreement by
Vital.

 

7.7                                 Term and Termination.

 

7.7.1                        Term.  This Agreement will commence on the
Effective Date and will continue in full force and effect for three (3) years
(“Initial Term”), unless earlier terminated as provided for below in
Sub-Section 7.7.2.  Thereafter, this Agreement will automatically renew for
successive one (1) year terms (“Renewal Terms”).  Either party may terminate
this Agreement without cause at the end of the Initial Term or any Renewal Term
by providing at least six (6) months advance written notice to the other party
of its intent not to renew.  In the event that either party is acquired by or
falls under the controlling interest of a 3rd party, which shall mean ownership
or rights to vote 40% or more of the voting shares, then this agreement may be
terminated without cause by providing at least six (6) months advance written
notice to the other party, as long as the notice is given within six (6) months
of such event.

 

7.7.2                        Termination of Agreement.  A party may terminate
this Agreement in its entirety immediately upon notice to the other party if the
other party:  (a) materially breaches this Agreement and fails to remedy, or
fails to commence reasonable efforts to remedy, that breach within sixty (60)
days after receiving notice of the breach from the terminating party requiring
it to do so; (b) infringes the Intellectual Property Rights and fails to remedy,
or fails to commence reasonable efforts to remedy, that breach within thirty
(30) days after receiving notice of the breach from the terminating party
requiring it to do so; (c) materially breaches this Agreement in a manner that
cannot be remedied; or (d) commences dissolution proceedings or ceases to
operate in the ordinary course of business.  Termination of this Agreement does
not automatically terminate the license rights granted to Customers for the
Vital Software (which may be perpetual) pursuant to Sublicense Agreements.  A
Customer’s license rights may only be terminated if terminated in accordance
with the applicable terms and conditions of the specific Sublicense Agreement in
effect for the license of such Vital Software to Customer by McKesson.  In the
event that McKesson commences dissolution proceedings or ceases to operate in
the ordinary course of business and therefore can no longer provide Software
Maintenance Services of the Vital Software to Customers pursuant to the
Sublicense Agreements then in effect, Vital shall have the option to assume the
obligations to provide the Software Maintenance Services provided that Vital is
not in bankruptcy or otherwise unable to fulfill such Maintenance Services
obligations to Customers.

 

7.7.3                        Survival of Provisions.  The following provisions
of this Agreement will survive termination or expiration of this Agreement in
perpetuity:  Sub-Section 7.3 (Confidentiality), Sub-Section 7.4.2 (Disclaimer),
Sub-Section 7.5 (Intellectual Property Infringement), Sub-Section 7.6
(Limitations of Liability), Sub-Section 7.7.4 (Orderly Transition),
Sub-Section 7.7.5 (Return of Software), Sub-Section 7.8 (Books and Records),
Sub-Section 7.9 (Dispute Resolution) and Sub-Section 7.10 (General Provisions).

 

7.7.4                        Orderly Transition.  Except for termination of this
Agreement as a result of McKesson’s material breach or infringement of Vital’s
Intellectual Property Rights, for a period of one (1) year after the effective
date of termination or expiration of this Agreement (i) each license granted by
Vital to McKesson to use the Software under this Agreement will continue; and
(ii) Vital will cooperate with McKesson in a timely manner to assist McKesson to
achieve an orderly transition (the “Transition Period”).  Notwithstanding
anything to the contrary and regardless of whether such services are provided
during the Initial Term, any Renewal Term, or thereafter, Vital has the right to
be compensated for such services as set forth in Exhibit C, Section III.

 

7.7.5                        Return of Software.  At the end of the Transition
Period pursuant to Sub-Section 7.7.4, or the effective date of termination or
expiration of this Agreement If no such transition period applies, McKesson will
promptly cease using and return to Vital or (at Vital’s request) destroy and
erase all copies of the Vital Software in its possession or control, and certify
in writing to Vital that it has done so.

 

7.8                                 Books and Records.  McKesson and Vital agree
to make available upon the written request of the Secretary of Health and Human
Services or the Comptroller General, or their representatives, this Agreement
and such books, documents and records as may be necessary to verify the nature
and extent of the costs of the services rendered hereunder to the full extent
required by the Health Care Financing Administration implementing Section 952 of
the Omnibus Reconciliation Act of 1980, codified at 42 U.S.C.
Section 1395x(v)(1)(I), or by any other applicable federal or state authority.

 

10

--------------------------------------------------------------------------------


 

7.9                                 Dispute Resolution.  Any claim arising out
of or relating to this Agreement or its subject matter or any right or
obligation created by this Agreement, irrespective of the legal theory or claims
underlying such dispute (including tort or statutory claims) (“Dispute”) shall
be resolved in accordance with this Sub-Section 7.9.  The party asserting the
Dispute will give prompt notice to the other party describing the Dispute in
reasonable detail (“Dispute Notice”).  Each party agrees not to commence court
proceedings against the other party relating to a Dispute, except that the
provisions of this Section will not prevent a party from commencing court
proceedings seeking injunctive relief for Disputes related to Intellectual
Property Rights or Confidential Information.  Promptly after receipt of the
Dispute Notice, the parties will negotiate in good faith to resolve the
Dispute.  If the Dispute has not been resolved within forty (40) days after
receipt of the Dispute Notice, then either party, by notice to the other party,
may refer the Dispute for exclusive, binding and final resolution by arbitration
conducted by the American Arbitration Association in accordance with its
Commercial Arbitration Rules and the United States Arbitration Act.  The
arbitration will be conducted by a single arbitrator, with at least five (5)
years experience in arbitrating technology-related legal disputes, selected
jointly by the parties, or selected by the American Arbitration Association if
the parties fall to agree on an arbitrator within a reasonable period.  There
will be no discovery of documents under the arbitration procedure.  A party may
enter judgment on the award rendered by the arbitrators in any court having
jurisdiction.

 

7.10                           General Provisions.

 

7.10.1                  Governing Law.  This Agreement will be governed by and
construed in accordance with the laws of the State of Minnesota, exclusive of
its rules governing choice of law and conflict of laws.  Any action of any kind
arising out of or in any way connected with this Agreement must be commenced
within one (1) year of the date upon which the cause of action accrued.

 

7.10.2                  Export Assurance.  Each party shall comply with the U.S.
Foreign Corrupt Practices Act and all export laws and restrictions and
regulations of the United States and any country in the Territory in which such
party has the right to market, sublicense and distribute the McKesson Software
pursuant to this Agreement.  Vital hereby acknowledges and agrees that it will
first obtain any export license or approval required by the United States
Department of Commerce pursuant to Section 370 of the Export Administrative
Regulation prior to exporting the McKesson Software.

 

7.10.3                  Assignment.  This Agreement will bind and inure to the
benefit of each party’s permitted successors and assigns.  Neither party shall
assign this Agreement without the express written consent of the other;
provided, that either party may, upon giving ten (10) days prior written notice
to the other, assign this Agreement to any (i) wholly owned subsidiary or (ii)
entity resulting from the sale, combination or transfer of all or substantially
all of the assets or capital stock of such, or from any other corporate form of
reorganization by or of such party; provided further, that the assigning party
shall remain liable for assignee’s performance hereunder.  Notwithstanding the
foregoing, if any assignment otherwise permitted under the immediately preceding
sentence by giving prior written notice is, directly or indirectly, to a person
or entity that the non-assigning party reasonably deems to be its competitor,
the non-assigning party may terminate this Agreement upon ninety (90) days
advance written notice.

 

7.10.4                  Severability.  If all or part of a provision of this
Agreement is found illegal or unenforceable, it will be enforced to the maximum
extent permissible, and the legality and enforceability of the remainder of that
provision and all other provisions of this Agreement will not be affected.

 

7.10.5                  Notices.  All notices directed to the parties’ legal
rights and remedies under this Agreement will be provided in writing and will
reference this Agreement.  Such notices will be deemed given if sent by: (i)
facsimile, when complete transmission to the recipient is confirmed by the
sender’s facsimile machine; (ii) postage prepaid registered or certified U.S.
Post mail, then five (5) working days after sending; or (iii) commercial
courier, then at the time of receipt confirmed by the recipient to the courier
on delivery.  All notices to a party will be sent to its address set forth
below, or to such other address as may be designated by that party by notice to
the sending party in accordance with this Section:

 

11

--------------------------------------------------------------------------------


 

To Vital:

 

To McKesson:

 

 

 

Vital Images, Inc.

 

McKesson Medical Imaging Company.

3300 Fernbrook Lane, N.

 

#130-10711 Camble Road

Suite 200,

 

Richmond, BC, Canada V6X 3G5

Plymouth, MN 55447

 

Attn: General Manager

Attn: Chief Financial Officer

 

FAX: (604) 279-5468

FAX: (763) 852-4130

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

McKesson Information Solutions LLC.

 

 

5995 Windward Parkway

 

 

Alpharetta, GA 30005

 

 

Attn: General Counsel

 

 

FAX: (404) 338-5138

 

 

7.10.6                  Waiver.  Any failure of a party to exercise or enforce
any of its rights under this Agreement will not act as a waiver of such rights.

 

7.10.7                  Force Majeure.  Neither party will be liable to the
other party for any failure or delay in performance caused by matters beyond the
first party’s reasonable control, and such failure or delay will not constitute
a material breach of this Agreement.

 

7.10.8                  Amendment.  This Agreement may be modified, or any
rights under it waived, only by a written document executed by both parties.

 

7.10.9                  Publicity.  The parties may publicly announce that they
have entered into this Agreement and describe their relationship in general
terms.  Neither party will make any other public announcement or press release
regarding this Agreement or any activities performed under this Agreement
without the prior written consent of the other party.

 

7.10.10            Counterparts.  The parties may execute this Agreement in one
or more counterparts, each of which will be an original, and which together will
constitute one instrument.

 

7.10.11            Relationship of Parties.  Each party enters into and performs
this Agreement as an independent contractor of the other party.  This Agreement
will not be construed as constituting a relationship of employment, agency,
partnership, joint venture or any other form of legal association, except as
expressly set forth in this Agreement.  Each party will have no power, and will
not represent that it has any power, to bind the other party or to assume or to
create any obligation or responsibility on behalf of the other party or in the
other party’s name.

 

7.10.12            Construction of Agreement.  This Agreement has been
negotiated by the parties and its provisions will not be presumptively construed
for or against either party.  The headings and Section titles in this Agreement
are used for convenience only, and will not affect the construction or
interpretation of this Agreement.

 

12

--------------------------------------------------------------------------------


 

7.10.13            Entire Agreement.  This Agreement, including exhibits,
attachments, written terms incorporated by reference, is the complete and
exclusive agreement between the parties with respect to the subject matter
hereof, superseding and replacing any and all prior agreements, communications,
and understandings (both written and oral) regarding such subject matter.

 

Each party executes this Agreement by its duly authorized representative.

 

 

VITAL IMAGES, INC.

MCKESSON INFORMATION SOLUTIONS LLC

 

 

 

 

By:

 /s/ Jay D. Miller

 

By:

  /s/ Greg Peet

 

 

 

Name:

  Jay D. Miller

 

Name:

 Greg Peet

 

 

 

Title:

 President & CEO

 

Title:

VP & GM

 

 

 

Date:

6/19/03

 

Date:

6/20/03

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TO THE
VALUE ADDED RESELLER AGREEMENT

 

DEFINITIONS

 

“Vital Software” means the software products, in object code form only,
proprietary to Vital or for which Vital has the right to distribute and which
comprise the software set forth on Exhibit B, including any related
Documentation, Corrections, enhancements, Interfaces and New Releases (and Major
New Releases) thereto that Vital makes available to McKesson hereunder,
including all authorized copies of the foregoing.

 

“Confidential Information” has the meaning set forth in Sub-Section 7.3.

 

“Correction(s)” means a modification, revision or supplement to the Vital
Software that makes such software perform functions it was designed to perform
or corrects Defects or “bugs”.

 

“Critical” priority Defect means that a Defect in the Vital Software directly
affects a Customer’s delivery of patient care or significantly and materially
affects the financial operations of such Customers and no acceptable means of
“working around” the Defect exists.  Vital shall use its best efforts to provide
an immediate Correction, and shall be included in a “patch” to the Vital
Software.

 

“Customer(s)” or “McKesson Customer(s)” means the (i) current self-insured
employer customers of McKesson that have licensed Vital Software or purchased
from McKesson services or hardware, and (ii) prospective customers to whom
McKesson is marketing or with whom McKesson is negotiating for the license of
Vital Software or the sale of hardware or McKesson services.  Any Customer that
desires to acquire the Vital Software from McKesson shall do so by executing a
Sublicense Agreement with McKesson pursuant to the terms of this Agreement.

 

“Defect” of the Vital Software occurs when those product functions and features
contained within the generally available Vital Software and the Documentation do
not perform in a material respect with the Documentation and the Functional
Requirements set forth in Exhibit B, attached hereto and incorporated herein by
reference and such failure to perform is replicated for Vital by McKesson or is
otherwise replicated by Vital.

 

“Dispute” has the meaning set forth in Sub-Section 7.9.

 

“Dispute Notice” has the meaning set forth in Sub-Section 7.9.

 

“Documentation” means corresponding user guides, operating manuals, on-line
help, and specifications for the Vital Software (including any Corrections,
enhancements, Interfaces, New Releases, and Major New Releases); provided that
Documentation shall not include any training materials.

 

“Enhancement(s)” means modifications, revisions, additions or supplements to the
Vital Software which enables such software to provide or perform services or
functions it could not previously perform or materially improves the manner in
which the Vital Software performs existing functions.

 

“Facility” or “Facilities” means the facility or facilities operated by a
Customer that are identified by location and capacity in a Sublicense Agreement.

 

“Generally Available” means software that is available as a non-development
product licensed by Vital or McKesson in the general commercial marketplace, and
does not include any Customer-specific software customizations of the Vital
Software.

 

“High” priority Defect means that a Defect in the Vital Software affects a
Customer’s operations and no acceptable means of “working around” the problem
exists.  These items are important due to the frequency of usage, or data
integrity, but do not have critical implications.  The Correction of these High
priority Defects shall be included in the next release of the Vital Software.

 

“Implementation Services” means the implementation services specified in a
Sublicense Agreement, which may include software loading, data conversion,
software interface table and master file audits, software testing assistance,
equipment installation services, and training and education that McKesson will
perform for a Customer pursuant to the applicable Sublicense Agreement.

 

“Intellectual Property Rights” means copyright rights, patent rights, trade
secret rights, and any other proprietary rights in or to intangible property
recognized in any jurisdiction in the world, now or hereafter existing, whether
or not registered or registerable.

 

“Low” priority Defect means that a Defect is primarily cosmetic in nature or
produces minimum confusion.  This includes spelling errors, screen presentation
problems, or rare, inconsistent presentations.  The Correction to such Low
priority Defects will vary by issue and shall be included in the next release as
appropriate.

 

14

--------------------------------------------------------------------------------


 

“McKesson Software” means the McKesson software products and/or third-party
software in object code form only, and related Documentation, including any
corrections and enhancements thereto that McKesson provides or otherwise makes
available to Customers.

 

“Medium” priority means that a Customer has identified a Defect in the Vital
Software, and a means of working around the reported Defect does exist within
the Vital Software. The Correction of these Medium priority Defects shall be
included in the next Release of the Vital Software, and may include such
workaround.

 

“New Release(s)” means all modifications, revisions, Enhancements, Corrections
or replacements for Vital Software and related Documentation which Vital has
agreed to provide pursuant to this Agreement or which Vital makes Generally
Available to its customers in general from time to time at no additional license
fee.

 

“Major New Release” means a New Release that contains significant upgrades to
the Vital Software including major changes of technical architecture and/or
support for significant new business functions and is made Generally Available
by Vital.

 

“Royalty(ies)” means an amount, calculated in US Dollars, more specifically
defined in Exhibit C. which is due Vital for each Sublicense of the Vital
Software.

 

“Services” means, individually or collectively, Implementation Services,
Software Maintenance Services, and any other services that either party provides
to the other party or a McKesson Customer pursuant to this Agreement or a
Sublicense Agreement.

 

“Software Maintenance Services” means corrections of Software or Documentation
due to Defects in the Vital Software or Documentation, as applicable,
improvements to existing functionality provided by Vital, as well as the
provision of verification, diagnosis, and repair of Defects or the development
of effective workarounds for problems that cannot be resolved immediately.

 

“Source Code” means the statements that define the Vital Software functions
which, when assembled or compiled become the executable code of the Vital
Software and includes both the human-readable and machine-readable form;
however, it shall not include the source code for any third party software
contained in the Vital Software.

 

“Sublicense” means a non-exclusive, non-transferable right granted by McKesson
to a McKesson Customer (and all permitted users) under a Sublicense Agreement to
use an object code copy of the Vital Software in conjunction with a license to
use an object code copy of McKesson Software.

 

“Sublicense Agreement” means the terms and conditions pursuant to which McKesson
Customer(s) will be licensed to use Vital Software pursuant to this Agreement.

 

“Technical Support” means all reasonable technical support and consultation from
Vital’s support hotline (“Hotline”) to assist McKesson in the resolution of
problems with the Vital Software, Defects (see Sub-Section 2.7.2 for specific
obligations to correct Defects), and/ or bugs in the Vital Software encountered
by McKesson or McKesson Customers in the operation, configuration,
implementation and support of Vital Software.  McKesson shall contact the
Hotline in writing by email, Monday through Friday, from 8:00 am to 6:00 pm
EST.  Such Technical Support shall include appropriate efforts to verify and
provide a Correction for Defects in the Vital Software depending on the severity
and priority of the Defect defined herein as “Critical”, “High”, “Medium” or
“Low”.

 

“Territory” means the geographical area and territories in which McKesson may
market, sublicense and distribute Vital Software to the Target Market as part of
an offering to Customers of McKesson’s otherwise separate application software. 
For the purposes of this Agreement, the Territory shall be worldwide.

 

15

--------------------------------------------------------------------------------


 

Value Added Reseller Agreement

 

Vital Images, Inc.

PROPRIETARY AND CONFIDENTIAL TO

 

June 16, 2003

VITAL MEDICLA IMAGING COMPANY.

 

 

 

EXHIBIT B

 

VITAL SOFTWARE

 

Vitreaâ 2 3D Software

 

16

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ROYALTIES,

FEES FOR MAINTENANCE SERVICES, AND

OTHER SERVICES AND COSTS

 

I.                                         ROYALTIES FOR VITAL SOFTWARE

 

McKesson will pay license fees to Vital equal to *% of Vital’s list price for
software licenses.

 

Vital will continuously advise McKesson of the Vital software list prices via an
electronic quotation model via an MS Excel file delivered to McKesson
electronically.

 

II.                                     FEES FOR MAINTENANCE SERVICES

 

For each Software License that McKesson receives payment for maintenance and
technical support services, McKesson will pay Vital the Fees for Maintenance
Services.  The Fees for Maintenance Services in the first year is included in
the software royalty.  The annual Fees for Maintenance Services payable by
McKesson for subsequent years of each Software License will be payable in
advance and due on April 1st of each year during the Agreement.

 

The annual Fees for Maintenance Services payable by McKesson for the first year
of each Software Licensee for which McKesson is required to pay such a fee, will
be prorated based on the number of complete months remaining in the year
commencing 1st April preceding the Effective Date of the Software License.  For
example, if the Software License is executed on or with effect from October 1,
2003, the annual Fees for Maintenance Services payable by McKesson for the
period October 1, 2004 through March 31, 2005 will be calculated by multiplying
the Fees for Maintenance Services by 0.5 (6 months/12 months) and added onto the
Fees for Maintenance Services payable on April 1st, 2005.

 

The Fees for Maintenance Services payable to Vital shall be an amount equal to
*% of the aggregate amount of Fees for Maintenance Services invoiced by McKesson
for so long as McKesson is obligated to provide maintenance services to its
Customers.

 

III.                                 OTHER SERVICES AND CHARGES

 

Initial Training For Core Vital Personnel.  Vital should make available the
following training sessions for McKesson employees free of charge as follows:

 

Basic Training/Immersion Training.  Vital shall make available Basic Training
and Immersion Training in the functionality of the Vital Software available to a
maximum of 3 designated McKesson employees.  The initial Immersion Training
shall be held on site at Vital offices in Plymouth, Minnesota.  Such Basic
Training and Immersion Training shall be provided as soon as reasonably possible
following the Effective Date of this Agreement at a mutually agreed upon time.

 

Sales Training.  Vital shall make available training sessions dedicated to sales
positioning and how to perform demonstrations of the Vital Software, geared
towards the McKesson Sales force.  Such Sales Training shall be provided as soon
as reasonably possible following the Effective Date of this Agreement at a
mutually agreed upon time and place.

 

Ongoing Training.  Vital will provide two additional sessions of the Basic
Training and the Immersion Training for a maximum of 3 McKesson employees per
session within six (6) months following the Effective Date of this Agreement at
dates and locations to be mutually agreed.  Following the Initial Training and
the two additional sessions, McKesson shall pay a fee for any additional
employee training or re-training at Vital’s then-current consulting and training
rates.

 

17

--------------------------------------------------------------------------------


 

Release Training.

Vital shall provide a training session for a maximum of 3 McKesson employees per
session at no charge for each Major New Release of the Vital Software at a
mutually agreed upon location and time.

 

All Other Services

All other services not specified in this agreement to be provided free of charge
shall be invoiced at the current rates:

 

Standard Labor Rate

 

(Monday-Friday, 9 to 5)

 

US$ * per hour

 

 

 

 

 

Extended Hours

 

(beyond standard, excluding holidays)

 

US$ * per hour

 

 

 

 

 

Statutory Holidays

 

 

 

US$ * per hour

 

For the purpose of installation support for the first three (3) customer
installations, a discount of *% will be applied to the above rates.

 

Expense Reimbursement

 

McKesson shall reimburse Vital for all travel and lodging expenses incurred by
Vital under this Agreement in accordance with McKesson’s Travel Policy as set
forth in Exhibit E below.

 

--------------------------------------------------------------------------------

* The material has been omitted pursuant to a request for confidential treatment
and the material has been filed separately with the Office of the Secretary of
the Securities and Exchange Commission.

 

18

--------------------------------------------------------------------------------


 

EXHIBIT D

 

DELIVERY OF VITAL SOFTWARE

 

For Vital Software:

 

Initial Delivery.  Vital shall deliver to McKesson a “gold master” copy of the
most recent version of Vital Software and Documentation (unless McKesson
specifies a different available version) for use by McKesson in accordance with
the terms and conditions of this Agreement within fifteen (15) days after the
Effective Date.

 

New Releases.  Vital shall deliver to McKesson, at no additional charge and
within 10 (10) business days after general availability by Vital an updated
“gold master” copy of New Releases, Major New Releases, Enhancements and
Documentation for use by McKesson as permitted by Sub-Section 2.1 of this
Agreement.

 

Customer Delivery.  McKesson shall deliver the Vital Software to Customers
subject to a Sublicense Agreement.  McKesson shall be responsible for
installation and implementation at Customer sites.  McKesson may copy Vital
Software to electronic media for delivery or may deliver Vital Software and
Documentation via electronic interchange.

 

19

--------------------------------------------------------------------------------


 

EXHIBIT E

 

2001 MCKESSON CORPORATE TRAVEL POLICY
TRAVEL POLICY, PROCEDURES, AND EXPENSE REIMBURSEMENT GUIDELINES

 

A.                                    Air Travel - The Company will reimburse
all business air travel as long as such travel is at the lowest cost available
airfare, short of endangering the reason for the trip or the business needs
dictated by a customer.  The guidelines surrounding our travel policy are as
follows:

 

The lowest available airfare, regardless of penalties or restriction, must be
utilized by anyone traveling at the expense of McKesson.  Any tickets being
requested within 7 days of travel requires the prior approval of the McKesson
contact established pursuant to Sub-Section 3.2.5 of the Agreement.

 

B.                                    Lodging.  The Company will pay only actual
room rental costs supported by the hotel bill for each day that lodging away
from home is required for business reasons.  Hereafter, the standard hotel will
be Marriott Courtyard-type lodging for all business-related travel.

 

C.                                    Car Rentals.  The Company will reimburse
car rentals only when other means of transportation are unavailable, more
costly, or impractical.  The use of a rental car must be justified as a business
need and not as a matter of personal convenience.  The use of intermediate or
full-size cars is acceptable only when two or more employees are traveling
together and sharing the rental car, or when it is necessary to have a larger
vehicle for carrying clients or equipment.

 

D.                                    Other Transportation

 

Personal Car - The Company prefers travel through use of public transportation,
but an employee’s automobile should be used when other transportation is
unavailable or economy can be realized.  The Company will reimburse the employee
at the rate of .31 cents per mile over and above the normal commute, plus
parking and tolls, for authorized business use of personal cars.  The normal
commute includes an employee’s drive to his/her office, or FM site, if located
in the same city in which the employee resides.

 

Taxis and other Out of Town Transportation - The cost of a taxi to and from
places of business, hotels, or airports in connection with business activities
is reimbursable.  Use of taxis is authorized only when more economical services
(hotel vans, shuttles, etc.) are not available.  Employees are encouraged to
utilize public transportation whenever feasible.  Receipts are required for all
transportation expenses.

 

II.                                     MEALS

 

The Company will reimburse employees for meal expenses (breakfast, lunch, and
dinner) actually incurred, providing such expenses are reasonable and
appropriate.  The suggested costs below should provide a guideline to employees
as to what the Company feels is fair and reasonable, but in no event should the
total exceed $40.00 per day:

 

Breakfast

 

$

8.00

 

 

 

 

 

 

Lunch

 

$

12.00

 

 

 

 

 

 

Dinner

 

$

20.00

 

 

20

--------------------------------------------------------------------------------


 

III.                                 OTHER REIMBURSABLE EXPENSES

 

A.                                    Telephone Expenses

1.               Business - The Company will pay charges for local and
long-distance business calls made outside a Company office, provided the calls
are supported by a listing, hotel bill, or telephone bill.  All domestic long
distance telephone calls should be placed through AT&T.

 

2.               Personal - The Company will pay charges for personal long
distance calls when the employee is away from home for business reasons.  These
should be limited to one ten-minute call a day.  In order to maximize the
savings potential employees should place personal calls through AT&T.

 

B.                                    Tips and Gratuities.  The Company will pay
for reasonable tipping and gratuities:

•                  up to 20% of the total restaurant bill

•                  $1 per bag porterage

•                  up to 15% of the total cab fare

 

C.                                    In-Town Expenses. When traveling within
his/her headquarters city, an employee may expense charges for local
transportation if required for business purposes and when authorized.  Whenever
public transportation is not used, claims for taxis, private limousines, and
personal car mileage should be separated, claimed, and explained, showing the
purpose of the trip and the itinerary.

 

21

--------------------------------------------------------------------------------


 

EXHIBIT F

 

SOFTWARE SUPPORT AND MAINTENANCE SERVICES

 

1.0                                 Software Support by MCKESSON - VITAL and
MCKESSON acknowledge and agree that initially, MCKESSON shall obtain assistance
from VITAL in order to provide software services, including support and
maintenance directly to MCKESSON customers.  MCKESSON shall provide problem
triage and “first call” maintenance services.

 

1.1                                 Problem Triage by MCKESSON.  MCKESSON shall
accept the first call from Customers and triage the incoming calls in an effort
to determine whether the reported problem relates to MCKESSON products or the
Licensed Products.  If MCKESSON determines that the reported problem relates to
the MCKESSON Products, the problem shall be handled by MCKESSON’S standard
maintenance practices.  If MCKESSON determines that the reported problem relates
to the Licensed Products, then MCKESSON shall refer the call to VITAL, and
provide VITAL with the customer contact information and such diagnostic
information as MCKESSON may have at that time.

 

1.2                                 Vital and McKesson acknowledge that the
intent over time is to have McKesson assume the levels of support that Vital
will initially provide, as described in 2.0 below.

 

2.0                                 Software Maintenance by VITAL.  At the start
of this Agreement, VITAL shall provide, at no extra charge, the following
maintenance services in the form of software upgrade and support of the Licensed
Products to MCKESSON as described herein:

 

2.1                                 Level One Support:  If MCKESSON has referred
the customer problem to VITAL, VITAL shall determine whether the problem is due
to a misunderstanding of the documentation or improperly functioning hardware. 
If the problem is due to a misunderstanding of the documentation or improperly
functioning hardware, VITAL’s support analysis will assist the customer in
resolving the problem.

 

2.2                                 Level Two Support:  If the problem is not
due to a misunderstanding by the customer of the documentation or improperly
functioning hardware, VITAL’s support analysis shall make a reasonable effort to
duplicate the problem on VITAL’s internal version of the Licensed Product and
work directly with the Customer to provide solutions to the problem.

 

2.3                                 Level Three Support:  VITAL shall use all
commercially reasonable efforts to promptly rectify any problem with the
Licensed Products when MCKESSON gives notice and reasonable documentation to
VITAL of a problem which results in the Licensed Products not being in
substantial conformance to the documentation in Exhibit D and such problem
requires VITAL to fix or modify the source code to the Licensed Products.

 

2.4                                 Replacement Copies:  In the event that
MCKESSON’s master copy of the Licensed Product is lost or destroyed, VITAL shall
provide MCKESSON with a replacement master copy of the Licensed Product, a copy
of which will be provided to the customer at no additional license charge.

 

2.5                                 Products Supported:  Software maintenance
services shall be provided for the release of the Licensed Products integrated
with a commercially available MCKESSON Product during the Warranty Period.  In
the event that MCKESSON requests software maintenance services from VITAL and
the cause of the reported problem is substantially determined by VITAL to be the
result of the use of a release of the Licensed Products which is no longer
supported, or modifications made to the Licensed Product by persons other than
VITAL, or a malfunction in a MCKESSON Product, computer hardware or other
software or abnormal operating conditions or accidental

 

22

--------------------------------------------------------------------------------


 

damage to the Licensed Products (electrical or otherwise), then MCKESSON shall
pay VITAL on a time and materials basis for the performance of those services.

 

2.6                                 Telephone Availability:  VITAL shall provide
reasonable telephone support for the Licensed Product, during the Warranty
Period, between the hours of 8:00 a.m. and 5:00 p.m. Central Time, excluding
weekends and holidays, to MCKESSON’s customers and designated support personnel.

 

2.7                                 Single Designated Site:  VITAL shall provide
Telephone support services to a single site of MCKESSON to be designated by
written notice from MCKESSON to VITAL.  The location of the designated site may
be changed upon 14 days prior written notice by MCKESSON to VITAL.

 

23

--------------------------------------------------------------------------------


 

EXHIBIT G

 

PHASED INTEGRATION PLAN OF LICENSED PRODUCTS

 

Phase 1     Integration of the McKesson Software and Vital Software will be
performed at the DICOM communication level only, whereby query and retrieval of
data will be via the DICOM standard.  It is envisioned that the McKesson
Software and Vital Software will reside on separate computers in this phase.

 

Phase 2     Integration of the McKesson Software and Vital Software will be
beyond Phase 1 to include Vital Software access to the McKesson Software
database for improved performance.  It is envisioned that the McKesson Software
and Vital Software will reside on separate computers in this phase.

 

Phase 3     Integration of the McKesson Software and Vital Software will be
beyond Phase 2 to include harmonized User Interfaces and seamless function calls
between the two.  It is envisioned that the McKesson Software and Vital Software
will reside on the same computer in this phase.

 

24

--------------------------------------------------------------------------------


 

EXHIBIT H

 

Vital Images Guidelines for Trademark Usage

 

I.  Vital Images Logo

 

Components

The Vital Images logo is a single item consisting of a “V” symbol and company
name.  Individual parts should not be used separately.  In particular, the name
always needs to be centered directly beneath the symbol.

 

Color

The Vital Images logo is represented in three colors.  The “V” is Pantone 187
(red), the infinity sign is Pantone 872 (metallic gold), the name “Vital Images”
is black and the drop shadow is a 50% grey.

 

The logo can be used in shades of grey.  For use on a dark background, the black
can be reversed out to white with Pantone 187 (red) and Pantone 872 (metallic
gold) remaining constant.

 

When necessary, it is acceptable to replace the Pantone 872 (metallic gold) with
Pantone 117 (yellow) in printed collateral materials.

 

Font

The Vital Images font is Berling Bold.

 

Usage

The Vital Images logo can appear on various media.  Suggestions include placing
the logo on Web pages, fact sheets, sales collateral, tradeshow signage and
slide presentations.

 

All materials using the logo must be submitted to Vital Images for approval
prior to publication or usage.

 

Size

The logo should be reproduced in a size proportionate to surrounding elements. 
However, it should never be reduced to an illegible size.

 

Availability

The logo can be reproduced directly from the specification sheet.  Additional
sheets can be obtained from the Vital Images Marketing Department.

 

Authorization

The Vital Images logo may be utilized for so long as a valid agreement is in
place between Vital Images and McKesson.  McKesson acknowledges and agrees that
it shall receive no rights of ownership in or to the logo or other Vital Images
trademarks as a result of such use.  Usage of and all pre-printed materials
containing the logo shall cease upon termination of the underlying agreement
between Vital Images and McKesson.

 

25

--------------------------------------------------------------------------------


 

II.  Vitreaâ Product Name

 

Components

 

Vitreaâ is a registered trademark of Vital Images, Inc.  The product name should
appear as Vitreaâ 2.  Vitrea is capitalized, followed by a registered trademark
symbol in superscript, then a space and the number “2”.

 

Color

 

Vitreaâ2 can appear in black, Pantone 187 (red) or Pantone 872 (metallic gold).

 

Font

 

The font used for Vitreaâ 2 is Berling Italics.  In written documentation, such
as a Microsoft Word document, it can appear in a standard Times New Roman font.

 

Usage

 

Vitreaâ 2 can appear on various media.  Suggestions include placing the product
name on Web pages, fact sheets, sales collateral, tradeshow signage, slide
presentations.  After the first usage of Vitreaâ 2 in a document, it is
acceptable to refer to the product simply as Vitrea.

 

All materials using the logo must be submitted to Vital Images for approval
prior to publication/usage.

 

Size

 

The Vitreaâ 2 product name should never be reduced to an illegible size.

 

Authorization

 

The Vitreaâ 2 product name may be utilized for so long as a valid agreement is
in place between Vital Images and McKesson.  McKesson acknowledges and agrees
that it shall receive no rights of ownership in or to the product name or other
Vital Images trademarks as a result of such use.  Usage of and all pre-printed
materials containing the Vitreaâ 2 product name shall cease upon termination of
the underlying agreement between Vital Images and McKesson.

 

26

--------------------------------------------------------------------------------


 

III.  Specification Form

 

[g34151kmimage002.jpg]

 

 

[g34151kmimage004.jpg]

 

 

[g34151kmimage006.jpg]

 

27

--------------------------------------------------------------------------------